Citation Nr: 0801818	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  02-05 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral pes planus.

2.  Entitlement to service connection for chronic ankle pain.

3.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney-at-Law


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1962 to 
February 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board notes that the veteran's claim for an increased 
rating for bilateral pes planus was previously denied by the 
Board in a November 2005 decision.  The veteran appealed that 
decision to the Court of Appeals for Veterans Claims (Court).  
In a September 2007 decision, the Court vacated the Board's 
November 2005 decision and remanded the veteran's claim to 
the Board.  The veteran, through his representative, has 
requested that his claim be remanded for additional 
development, including obtaining current treatment records 
and a new VA examination.  The Board finds, however, that 
remand is not necessary as the RO has already conducted the 
needed development in conjunction with another claim, and the 
veteran was provided a VA foot examination in June 2007 that 
is sufficient for rating his bilateral pes planus.  Thus the 
Board finds that there is no prejudice to the veteran in 
proceeding to adjudicate his claim based upon the evidence 
already of record.  

In addition, the Board notes that the veteran submitted a 
statement in September 2007 indicating that, while receiving 
treatment for prostate cancer (implantation of seeds) at a VA 
medical facility, one of his testicles was removed without 
his consent.  The Board finds that such allegations are 
sufficient to raise a claim under 38 U.S.C.A. § 1151.  As 
such a claim has not been considered by the RO or appealed to 
the Board, it is REFERRED to the RO for appropriate action.

Furthermore, in a letter received from the veteran's 
representative in October 2007, the allegation was made that 
the veteran's service-connected disabilities cause marked 
interference with employment, and he is currently unemployed.  
Such allegation is sufficient to raise a claim of entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) 
("[o]nce a veteran submits evidence of a medical disability 
and makes a claim for the highest rating possible, and 
additionally submits evidence of unemployability, . . . VA 
must consider TDIU.")  Such a claim has not, however, been 
considered by the RO or appealed to the Board.  Therefore, 
the issue of entitlement to TDIU is REFERRED to the RO for 
appropriate action. 

Issues 2 and 3 listed above are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 17, 2006, the veteran's bilateral pes 
planus was not productive of marked deformity  (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities.

2.  Since August 17, 2006, the veteran's bilateral pes planus 
has been productive of marked deformity (pronation) and pain 
on manipulation and use accentuated.  It has not, however, 
been productive of marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achilles on manipulation, not 
improved by orthopedic shoes or appliances.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, but no 
higher, for bilateral pes planus are met as of August 17, 
2006, but no earlier.  38 U.S.C.A. §§ 1155, 5103, 5103A and 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, 
Diagnostic Codes 5276 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

The Board notes that the veteran's claim was originally one 
for service connection for bilateral flatfeet (pes planus), 
which was granted in a November 2000 rating decision.  The 
veteran's bilateral pes planus was initially evaluated as 0 
percent disabling effective July 28, 1999.  A second rating 
decision was issued in June 2001 continuing the 
noncompensable rating of the veteran's service-connected pes 
planus.  The veteran disagreed with the noncompensable 
evaluation of this now service-connected disability in August 
2001.  Thereafter the RO provided notice to the veteran in 
May 2004 of all the Pelegrini II elements on how to establish 
an increased rating.  Since the veteran's claim was initially 
one for service connection, which has been granted, the Board 
finds that VA's obligation to notify the veteran was met as 
the claim for service connection was obviously substantiated.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore 
any deficiency in the notice relating to the veteran's appeal 
for an increased rating is not prejudicial to the veteran.

The Board also notes that the veteran was provided notice in 
August 2007 pursuant to Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  As this is a claim for an increase of an initial 
disability rating, there is no prejudice to the veteran in 
the Board establishing a staged rating for his pes planus.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (When the 
veteran's claim is for a higher evaluation on an original 
claim that was placed in appellate status by his disagreement 
with the initial rating award, separate ratings may be 
assigned for separate periods of time based on the facts 
found.).  Thus the veteran will not be prejudiced by the 
Board proceeding to the merits of his claim.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted substantial evidence in 
connection with his claim, which indicates he knew of the 
need to provide VA with information and evidence to support 
his claim.  Thus the Board finds that the purposes behind 
VA's notice requirement have been satisfied, and VA has 
satisfied its "duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records are in the file for treatment from July 
1999 through May 2007.  The veteran did not identify any 
private medical treatment for his bilateral pes planus.  The 
veteran was notified in the rating decisions, Statement of 
the Case and Supplemental Statements of the Case of what 
evidence the RO had obtained and considered.  He has not 
identified any additional information.  VA is only required 
to make reasonable efforts to obtain relevant records that 
the veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the veteran appropriate VA examinations in December 
2001, April 2003, June 2004 and June 2007.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's bilateral pes planus 
since he was last examined.  The veteran has not reported 
receiving any recent treatment (other than at VA, which 
records were obtained), and there are no records suggesting 
an increase in disability has occurred as compared to the 
prior VA examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected condition 
fairly.   

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2007).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2007), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2007).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).  

The veteran's service-connected bilateral pes planus is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 5276.  Under that code, where the pes planus is 
moderate, whether unilateral or bilateral, with the weight-
bearing line over or medial to the great toe, inward bowing 
of the tendo achillis, and pain on manipulation and use of 
the feet, a 10 percent rating is assigned.  Where the pes 
planus is bilateral and severe, with objective evidence of 
marked deformity  (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities, a 30 percent rating is 
assigned.  Where the pes planus is bilateral and pronounced, 
with marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement, and severe spasm of 
the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances, a 50 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2007).  
 
The veteran's claim for a higher evaluation for bilateral pes 
planus is an original claim that was placed in appellate 
status by his disagreement with the initial rating award.  In 
these circumstances, separate ratings may be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

In evaluating the veteran's disability, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45 (2007); see DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2007).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45(f) (2007).  

After considering all the evidence, the Board finds that the 
evidence supports granting a disability rating of 30 percent, 
but no higher, for bilateral pes planus, but only as of 
August 17, 2006, the date it is first ascertainable that the 
veteran's service-connected condition had worsened.  The 
evidence shows that the veteran has received treatment at VA 
medical facilities since July 1999 for his foot pain.  He has 
multiple diagnoses including pes planus, heel spur syndrome 
and degenerative joint disease of the feet.  

Initial VA treatment records from July 1999 note that the 
veteran has bilateral pes planus but did not express any 
complaints.  In April 2000, the veteran was seen in the 
Podiatry Clinic with complaints of heel pain.  He complained 
of worse heel pain in the morning with first steps after 
being off his feet all night, and of arch pain by days end.  
Physical examination revealed a pes planus foot type with a 
hypermobile first ray.  He had no medial arch pain with 
palpation or with or without hallux dorsiflexion.  He did, 
however, have palpable pain over the medial plantar calcaneal 
tubercle.  Ankle jerk plantar flexion/dorsiflexion and 
subtalar joint eversion/inversion were all reduced but pain 
free and without crepitus.  The assessment was heel spur 
syndrome.  The veteran was given a prescription for orthotics 
for heel spurs and appropriate shoe gear and importance of 
stretching exercises were discussed.  Subsequent treatment 
records continue to show the same complaints and findings 
with only minimal relief from the orthotics.  

The veteran underwent an initial VA examination in December 
2001.  At that examination, he reported having pain in his 
feet rated as a 6 out of 10 that occurred 3 times per week, 
lasting about 20 to 30 minutes.  He denied weakness secondary 
to pain, but did state that he had numbness, swelling, heat 
and redness of the feet.  He referred that his pain was 
mostly when ambulating, but he did not use any assistive 
devices.  He did wear shoe inserts.  Physical examination 
revealed there was no redness or swelling of the feet.  
Strength was 5/5 bilaterally.  Ankle jerk was +2 bilaterally.  
His gait was unaffected.  He did not have any hallux valgus 
deformities of the great toes or tenderness of arches on 
palpitation.  The examiner questioned the correct diagnosis 
for the veteran's foot problem and deferred his diagnosis 
until x-rays could be taken.  X-rays revealed mild pes planus 
bilaterally.  

The veteran underwent a second VA examination in April 2003.  
At this examination, he complained of pain in the 
metatarsophalangeal joints and tarsometatarsal joints when he 
steps first thing in the morning and also after walking two 
blocks.  He denied any swelling or redness of the joints.  He 
reported having been given orthotics but that they do not 
relieve his pain.  For pain, he takes Tylenol three to four 
tablets an average of three to four times a week.  Physical 
examination revealed that the veteran used a cane.  He 
stepped with his toes slightly dorsiflexed.  There were no 
calluses on the plantars.  He verbalized tenderness during 
flexion at the metatarsophalangeal joints and the metatarsal 
joints, and also with flexion of the ankles.  There was no 
tightness in the Achilles' tendons, and they were aligned 
with the forefeet.  The weight bearing line was not medial to 
the great toe, and there was no inward bowing of the 
Achilles' tendons.  There was pain on eversion and inversion 
of the feet.  He wore orthotics for heel pain, but his shoes 
showed no unusual wear pattern.  It was noted in the report 
that x-rays of the feet showed pes planus and calcaneal 
spurs.  The assessment was pes planus.

The veteran underwent a third VA examination in June 2004.  
At this examination, he complained of pain, swelling, 
stiffness and fatigability.  He stated his feet hurt when he 
first steps in the morning, lasting for two hours.  It also 
hurts when he bears weight after sitting for one hour.  He 
referred using a cane and wearing foot inserts.  He said he 
was able to walk 30 minutes at most.  His pain is alleviated 
by Tylenol, one tablet three times a day every two days.  He 
also was taking Etodolac every day.  Physical examination 
revealed flattening of the medial longitudinal arch.  He was 
tender on palpation of the metatarsophalangeal joints and 
ankles bilaterally.  There was no edema.  The skin had no 
ulceration, no dystrophy and no calluses.  He had full range 
of motion of both ankle joints and metatarsophalangeal 
joints.  The Achilles' tendons were not rigid or tender.  He 
did experience pain during flexion of the metatarsophalangeal 
joints and ankle joints.  He was not using a cane that day.  
The Achilles' tendons were in line with the forefeet, the 
weight bearing line was not medial to the great toe, there 
was no inward bowing of the Achilles' tendons, and there was 
no pain on inversion or eversion of the feet.  The report 
notes that x-rays showed inferior and posterior calcaneal 
heel spurs of the feet bilaterally.  They also showed 
degenerative changes of the tarsal bones in the right foot, 
and spurring of the metatarsal joint of the left big toe.  
The diagnoses were bilateral pes planus and bilateral 
degenerative joint disease of the feet.

A July 2004 VA treatment note indicates that the veteran had 
gotten new inserts and his feet felt much better.  A January 
2005 treatment notes indicates that his feet were 
asymptomatic.  However, a July 2006 treatment note indicates 
that the veteran reported to have pain in his feet that had 
remained unchanged even with the use of orthotics.  Beginning 
in August 2006, the treatment notes starting showing that the 
veteran had excessive pronation in late midstance.  He 
continued to complain of pain in his feet and to have 
decreased longitudinal arches.  However, no edema was noted.  
The last treatment note from May 2007 showed the veteran's 
condition had remained unchanged.  In other words, he had 
decreased longitudinal arches and excessive pronation in late 
midstance, but range of motion and strength were normal.  
There were no signs of infection or ulceration.  Nor was 
there any edema.  

The veteran underwent a final VA examination in June 2007.  
At this examination, he complained of continued pain on 
initial weight bearing and long standing.  He identified the 
metatarsal area and the medial and posterior aspect of the 
calcaneus as the site of pain without arch (talonavicular) 
discomfort.  He related that his foot pain ranges from a 2 to 
6 on a scale of 0 to 10.  He related that symptoms correlate 
to his amount of activity.  He also reported using a cane on 
occasion of increased pain.  He referred wearing "special 
shoes" and orthotics with some relief.  He reported very 
mild swelling in the ankles at the sock line but not in the 
feet.  He also referred having burning and numbness in his 
feet on walking or standing.  He reported lack of endurance 
due to pain, but denied any redness, stiffness, fatigability, 
or weakness.  

Physical examination revealed the veteran had no objective 
signs of swelling, instability, weakness, abnormal weight 
bearing, hammertoes, hallux valgus, rigidus, skin or vascular 
abnormality, pes cavus or malunion or nonunion of the tarsal 
or metatarsal bones.  He did, however, have objective 
evidence bilaterally of painful motion with forced 
dorsiflexion of the ankles at the posterior calcaneus 
(insertion of Achilles' tendon) and tenderness over the 
medial calcaneal tuberosity and the first metatarsophalangeal 
joints with forced dorsiflexion at the joint.  Alignment of 
the Achilles' tendons was normal, as well as was the forefoot 
and midfoot alignments.  The veteran did, however, have mild 
pronation without arches on either nonweight bearing or 
weight bearing.  The examiner noted that forced dorsiflexion 
at the first metatarsophalangeal joints caused discomfort and 
stretching of the plantar fascia and dorsiflexion of the feet 
caused discomfort at both sites of calcaneal insertion.  The 
location of the weight bearing line was over the great toe 
bilaterally.  No arch pain was noted.  X-rays of the right 
foot showed degenerative changes at the first 
metatarsophalangeal joint, the talonavicular articulation and 
the naviculocuneiform articulation.  The lateral films showed 
1 cm. calcaneal spurs at the posterior aspect and the plantar 
aspect of the calcaneus.  

The diagnosis was mild pes planus and pronation with plantar 
fasciitis appearing to be the etiology of the veteran's 
complaints and symptoms.  The examiner noted that the 
veteran's disability affected his daily activities of 
shopping, traveling, exercising, and driving to a moderate 
degree.  The examiner stated that the veteran's complaints, 
examination findings and radiographs are consistent with 
plantar fasciitis and heel spur syndrome, that is less likely 
than not caused by his flat foot condition.

The Board finds that the above evidence warrants the granting 
of a 30 percent disability rating under Diagnostic Code 5276 
for severe bilateral pes planus even though the June 2007 VA 
examiner opined that the etiology of the veteran's complaints 
was plantar fasciitis and heel spurs that were less likely 
than not related to the veteran's service-connected pes 
planus.  This is because the evidence clearly shows that the 
veteran's bilateral pes planus has worsened as he now has 
pronation bilaterally.  He also now has pain on manipulation 
and use accentuated.  Furthermore, the evidence shows the 
veteran now has degenerative changes of the first 
metatarsophalangeal joints.  

Thus the Board finds that the veteran is entitled to a 30 
percent rating for his bilateral pes planus as of August 17, 
2006, which is the date of the first treatment note 
indicating the veteran has excessive pronation at late 
midstance and degenerative changes of the first 
metatarsophalangeal joints with pain and tenderness of 
palpation and flexion of the metatarsophalangeal joints.  

He is not, however, entitled to a disability rating higher 
than 10 percent prior to August 17, 2006, because these 
symptoms are not seen earlier in the medical evidence.  The 
earlier medical evidence fails to show the veteran had marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  Although pain on manipulation 
and use was seen in the earlier medical evidence, it was 
related to the veteran's heel spurs rather than his pes 
planus as it was located in the medial plantar calcaneal 
tubercle, which was a symptom of his heel spur syndrome.  
Although the veteran has reported swelling of the feet, there 
is no objective evidence of this.  All the medical evidence 
shows the veteran had no edema of the feet.  Only one 
treatment record is related to swelling of the lower 
extremities.  This records is from September 2006 and was 
ankle swelling.  At the time of the examination, ankle edema 
was noted bilaterally, but was believed to be associated with 
the use of Nifedipine, a medication the veteran was taking 
for hypertension.  His use of that medication was 
discontinued, and there are no further objective findings of 
any lower extremity edema, especially in the veteran's feet.  
Thus the preponderance of the evidence is against finding 
that a disability rating in excess of 10 percent for the 
veteran's pes planus is warranted prior to August 17, 2006.

Furthermore, the Board finds that a disability rating in 
excess of 30 percent from August 17, 2006 is not warranted as 
the medical evidence fails to show that the veteran's 
bilateral pes planus is productive of marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement, and severe spasm of the tendo achillis 
on manipulation, not improved by orthopedic shoes or 
appliances.  The evidence shows the veteran only has mild 
pronation, tenderness over the metatarsophalangeal joints, 
and some improvement with "special shoes" and orthotics.  
There is no evidence of marked inward displacement or severe 
spasm of the tendo achillis on manipulation.  Thus the 
preponderance of the evidence is against finding that a 
disability rating in excess of 30 percent is warranted.

For the foregoing reasons, the Board finds that a disability 
rating of 30 percent, but no higher, is warranted as of 
August 17, 2006, but no earlier, and to that extent only, the 
veteran's claim is granted.  As the preponderance of the 
evidence is against a disability rating in excess of 10 
percent prior to August 17, 2006, the benefit of the doubt 
doctrine is not for application.  Thus, the veteran's claim 
for a disability rating in excess of 10 percent prior to 
August 17, 2006, is denied.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for the period prior to August 17, 2006, is denied.

Entitlement to an initial disability rating of 30 percent, 
but no higher, for bilateral pes planus is granted as of 
August 17, 2006, subject to controlling regulations governing 
the payment of monetary benefits.


REMAND

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

In an August 2007 rating decision, the RO denied service 
connection for chronic ankle pain and service connection for 
prostate cancer.  On August 22, 2007, the RO received 
correspondence from the veteran which consisted of a copy of 
the rating decision and notice letter on which he wrote 
"P.S. I would like to appeal this decision.  I don't agree 
with this."  The RO has clearly accepted this statement as a 
Notice of Disagreement with the August 2007 rating decision 
as evidenced by it sending the veteran a NOD response letter 
on August 30, 2007.  However, it does not appear that a 
statement of the case (SOC) has been issued yet.  Thus the 
veteran's notice of disagreement as to the denial of service 
connection for chronic ankle pain and prostate cancer is 
still pending.  

It is proper to remand these claims because the veteran has 
not been provided a SOC on these issues.  Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 
124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  
However, these issues will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, this claim is REMANDED for the following:

Provide the veteran a statement of the case 
as to the issues of entitlement to service 
connection for chronic ankle pain and 
prostate cancer.  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of these issues to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, and 
20.302(b) (2007).  If a timely substantive 
appeal is not filed, the claim should not be 
certified to the Board.  If so, subject to 
current appellate procedures, the case 
should be returned to the Board for further 
appellate consideration, if appropriate. 

The veteran need take no further action until he is so 
informed.  He has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
 


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


